     Case 5:19-cv-00524 Document 17 Filed 09/08/20 Page 1 of 3 PageID #: 132




                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                        AT BECKLEY


DEANTE DRAKE,

               Petitioner,

v.                                                        CIVIL ACTION NO. 5:19-cv-00524

WARDEN D.L. YOUNG,

               Respondent.



                         MEMORANDUM OPINION AND ORDER

               Pending is Deante Drake’s Petition for Writ of Habeas Corpus under 28 U.S.C.

§ 2241 [Doc. 1] and additional documents in support of the Petition [Doc. 2] filed July 17, 2019.

This action was previously referred to the Honorable Dwane L. Tinsley, United States Magistrate

Judge, for submission of proposed findings and a recommendation (“PF&R”). Magistrate Judge

Tinsley filed his PF&R on March 12, 2020 [Doc. 9]. In his PF&R, Magistrate Judge Tinsley

recommended that the Court dismiss the Petition for a Writ of Habeas Corpus and the additional

documents in support of the Petition, dismiss the civil action, and remove the matter from the

Court’s docket [Id.].

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” (emphasis
    Case 5:19-cv-00524 Document 17 Filed 09/08/20 Page 2 of 3 PageID #: 133




added)). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s

findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the Court need not

conduct de novo review when a party “makes general and conclusory objections that do not direct

the Court to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano

v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Mr. Drake timely filed his objections on July 8, 2020

[Doc. 16].

               Mr. Drake objects to the PF&R’s recommendation that his § 2241 petition does not

satisfy the criteria of the “savings clause” pursuant to our Court of Appeals’ decision in United

States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018). Specifically, Mr. Drake contends that United

States v. Ferguson, 752 F.3d 613 (4th Cir. 2014), constitutes a retroactively applicable change in

substantive law giving rise to a fundamental defect in his sentence [Doc. 16 at 6]. In Ferguson, our

Court of Appeals interpreted Rule 32.1 of the Federal Rules of Criminal Procedure -- governing

revocation of supervised release -- to require a district court to consider a defendant’s right to

confrontation prior to admitting a laboratory report into evidence in the absence of a corroborating

witness. 752 F.3d at 620 (citing United States v. Doswell, 670 F.3d 526, 530 (4th Cir. 2012)). The

pending petition does not challenge a sentence at revocation, but rather a sentence imposed

following Mr. Drake’s plea of guilty. The Court did not admit a laboratory report into evidence in

the absence of a corroborating witness as the district court did in Ferguson. Rather, Mr. Drake

entered into a plea agreement in which he stipulated to the drug amount of “at least 50 grams but
    Case 5:19-cv-00524 Document 17 Filed 09/08/20 Page 3 of 3 PageID #: 134




less than 150 grams of cocaine base” [Doc. 1-9 at 3]. Ferguson bears no relation to Mr. Drake’s

guilty plea, conviction, or sentence.

               Accordingly, Mr. Drake’s objections [Doc. 16] are OVERRULED. The Court

ADOPTS the PF&R [Doc. 9], DISMISSES the Petition for Writ of Habeas Corpus [Doc. 1], and

DISMISSES the matter.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.



                                                     ENTERED: September 8, 2020
